DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s elections without traverse of Group II, claims 18-21 and of the species of obeticholic acid (OCA) and cholic acid (CA) in the reply filed on 21 July 2022 is acknowledged.
Claims 1, 2, 4-9, 37-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2022.
Claims 18-21, 30, 34, 36, 41 and 43 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/04/2022, 01/13/2022, 08/31/2020, 04/22/2020, and 10/01/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-21, 30, 34, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Olazarán et al. (J. Alz. Dis. 2015; IDS, 10/01/2019) and further in view of Cohen et al. (US 2014/0288030 A1; IDS, 10/01/2019).
Olazarán teaches a method for stratifying a subject or population of subjects having a neurological disorder or at risk of developing a neurological disorder, based on the subjects’ metabolic profile, the method comprising: analyzing a sample from a subject or population of subjects to determine concentration levels or ratios of one or more biomarker metabolites or gut microbiome-related biomarker metabolites related to bile acid synthesis in the sample from the subject, the one or more biomarker metabolites or gut microbiome-related biomarker metabolites comprising deoxycholic acid (DCA) and glycodeoxycholic acid (GDCA), as in claim 18. The neurological disorder can be Alzheimer’s disease (AD) or mild cognitive impairment (MCI), as in claim 30. See, e.g., abstract and p.1165, Table 2. The method further comprises performing a neurological assessment on the subject to verify at least one independent indicator of the neurological disease, which correlated with the bile acid numbers indicating the presence of disease, as in claims 34 and 36. See, e.g., paragraph spanning cols.1-2 on p.1159 and Tables 1 and 2. Olazarán fails to teach treatment.
Cohen teaches a method for treating at least one symptom associated with, prevent the time of onset of, or slow the development of a disease related to oxidative stress, including but not limited to neurodegenerative diseases (e.g. AD) comprising administration of a composition comprising a bile acid (e.g., tauroursodeoxycholic acid (TUDCA), ursodeoxycholic acid (UDCA), chenodeoxycholic acid, cholic acid, hyodeoxycholic acid, deoxycholic acid, 7-oxolithocholic acid, lithocholic acid, iododeoxycholic acid, iocholic acid, taurochenodeoxycholic acid, taurodeoxycholic acid, glycoursodeoxycholic acid, taurocholic acid, glycocholic acid, or an analog, derivative, or derivative thereof. In some embodiments, the bile acid is selected from the group consisting of tauroursodeoxycholic acid (TUDCA), ursodeoxycholic acid (UDCA)), as in claims 18, 19, 21 and 43. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Olazarán and Cohen. The artisan would have been motivated to make and use the invention as claimed because Olazarán teaches that bile acids can be used to predict AD, while Cohen teaches that bile acids can also be used to treat the same disease. The artisan would have arrived at claim 20 because it would have been most logical to diagnose a subject with a particular disease before treating the disease. If the disease were not diagnosed, there would be no need for a subsequent treatment step. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
Claims 18-21, 30, 34, 36 and 43 are rejected.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
30 July 2022